387 F.2d 387
Beulah N. THACKER, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 11393.
United States Court of Appeals Fourth Circuit.
Argued November 9, 1967.
Decided November 28, 1967.

Robert T. Winston, Norton, Va., for appellant.
William C. Breckinridge, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, MARVIN JONES*, Senior Judge, and BOREMAN, Circuit Judge.
PER CURIAM:


1
We find adequate support in the record for the finding that the claimant worked less than the twenty quarters required by 42 U.S.C. § 423(c) (1) (B). It follows that there was no coverage under the Act and no disability benefits are payable.


2
Affirmed.



Notes:


*
 Sitting by designation